1
2
                                                                   JS-6
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11   JAVIER T.                                )     CASE NO. CV 18-6762 AGR
                                              )
12                             Plaintiff,     )
                                              )     JUDGMENT
13                  vs.                       )
                                              )
14   ANDREW SAUL, Commissioner of             )
     Social Security,                         )
15                                            )
                               Defendant.     )
16                                            )
17
18                  IT IS HEREBY ADJUDGED that the decision of the Commissioner is
19   reversed, and remanded for consideration of Plaintiff’s mental impairment(s) and his
20   credibility.
21
22
23   DATED: September 25, 2019
                                                     ALICIA G. ROSENBERG
24                                                United States Magistrate Judge
25
26
27
28
